Opinion issued December 10, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00801-CV
                           ———————————
              IN RE PAYTAB AUTOMOTIVE GROUP, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      In this original proceeding, relator, Paytab Automotive Group, seeks mandamus

relief compelling the trial court to dismiss the real party in interest, Hesham El

Hamayel’s, claims for want of prosecution.1 The petition for writ of mandamus is

DENIED. All pending motions are DENIED AS MOOT.




1
      The underlying case is Hesham El Hamayel v. Paytab Automotive Group, LLC.,
      cause number 2009-55842, pending in the 164th District Court of Harris County,
      Texas, the Honorable Alexandria Smoots-Hogan presiding.
                                    PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                            2